Citation Nr: 0721839	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  03-37 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to June 1945 
and from May 1946 to June 1948. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for the cause of the veteran's 
death. 

In a November 2003 substantive appeal, the appellant 
requested a hearing before the Board sitting at the RO but 
withdrew the request in February 2005.  The Board remanded 
the appeal in March 2006 for further development, and it is 
now before the Board for adjudication. 

FINDINGS OF FACT

1.  The veteran died on May [redacted], 2001.  The cause of death 
listed on the death certificate was acute myocardial 
infarction as a consequence of coronary artery disease. 

2.  The available medical records showed that the veteran's 
coronary artery disease was first shown by the evidence of 
record not earlier than 1965 when he experienced the first of 
at least three myocardial infarctions.  The veteran's 
coronary artery disease was not related to any aspect of 
service. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101(3), 
1110, 1112, 1113, 1121 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in July 2001 and April 2006; a 
rating decision in December 2001; and a statement of the case 
in November 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2007 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The appellant contends that the veteran's coronary artery 
disease first manifested when the veteran was on active duty 
in 1944 as a medical student.  

A service-connected disability may be either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  It is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.
38 C.F.R. § 3.312(c).

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a disability at the time of 
death; (2) medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arteriosclerosis and organic heart 
disease).

Service medical records could not be obtained as they were 
suspected of destruction in a fire in 1973.  Medical records 
of private providers identified by the appellant for 
treatment earlier than 1988 also could not be obtained as 
they had been retired and destroyed by the providers.  

The appellant submitted a letter from the veteran written to 
her in March 1944.  The veteran stated that he was subject to 
anginal attacks but that a cardiologist had advised him that 
there was nothing organically wrong with his heart.  The 
veteran noted that as an Army medical student, he was on a 
fine schedule with continuous nervous and mental strain, and 
that he needed more sleep, relaxation, and generally 
"slowing down."  Service personnel records show that the 
veteran remained on active service, completed medical 
training, and later served for two years in the United States 
Public Health Service.  He practiced internal medicine for 
the remainder of his professional career. 

In a December 1988, a consulting cardiologist summarized the 
veteran's medical history related to heart disease.  The 
veteran was retired from medical practice and was referred by 
the veteran's son who was the veteran's cardiologist since 
August 1988.  The veteran had experienced myocardial 
infarctions in 1965 and 1969.  In 1986, an abdominal aortic 
aneurysm was discovered and pre-surgical testing identified 
an ejection fraction of 28 percent which did not increase 
with exercise.  The veteran later underwent surgery for the 
aneurysm.  Subsequently, the veteran experienced nocturnal 
dyspnea relieved by nitroglycerin.  In December 1988, the 
veteran was hospitalized for congestive heart failure with 
pulmonary edema but recovered with additional medication.  
The physician recommended additional adjustments in 
medication but no surgery.  

In August 1997, the veteran's attending cardiologist (his 
son) summarized the history of the veteran's coronary artery 
disease on the letterhead of a private hospital.  The 
cardiologist noted additional problems including a thoracic 
aneurysm in 1988, longstanding hyperlipidemia, and diabetes 
mellitus.  He noted a family history of coronary occlusive 
disease and diabetes as follows:  mother died of a myocardial 
infarction and had diabetes and obesity; a sister with 
coronary occlusive disease and diabetes; another sister with 
mild hypertension.  He also noted that the veteran smoked one 
to two packs of cigarettes per day for 50 years and had 
moderate to heavy alcohol ingestion, quitting 12 years 
earlier.  

In an August 2001 letter to VA, the veteran's cardiologist 
again summarized the veteran's history of coronary artery 
disease.  He noted that prior to the 1965 myocardial 
infarction, the veteran was evaluated for chest pain in the 
1940s in medical school.  He further stated, "My father's 
clinical situation is somewhat unusual in that he did not 
ever show evidence of hypertension, diabetes, or 
hyperlipidemia which are usually contributory factors in 
severe coronary artery disease.  This would, to me, lend 
credence to the fact that stress during his military service 
was a primary factor in the development of his coronary 
artery disease."  

In March 2006, the Board remanded the appellant's claim in 
part because the cardiologist's conclusion in 2001 did not 
include a supporting medical rationale.  In May 2006, the 
appellant disagreed and submitted a copy of an April 21, 
1988, article from the New England Journal of Medicine, 
entitled "Mental Stress and the Induction of Silent 
Myocardial Ischemia in Patients with Coronary Artery 
Disease."  Ischemia is defined as anemia due to mechanical 
obstruction (mainly arterial narrowing) of the blood supply.  
Lendenmann v. Principi, 3 Vet. App. 345, 348 (1991).   The 
appellant contended that there is a rationale for mental 
stress causing myocardial ischemia and that it is well known 
that medical school classes of 1944 and 1945 had a very high 
mortality rate in their young years.  

The Board notes that the authors of the article reported that 
they tested 39 patients with a mean age of 61.5 years (ages 
39 to 84).  All patients had either confirmed coronary heart 
disease or a high probability of the disease due to sex, age, 
symptoms, and the results of an exercise test.  The patients 
were monitored while performing 4 mental stress tasks 
followed by vigorous exercise.  The authors found that 23 of 
39 patients (59 percent) had cardiac wall-motion 
abnormalities during the mental stress portion of the test.  
However, only two patients had abnormalities in the mental 
portion only with none during exercise.  The authors stated 
that the results suggested a causal association between acute 
mental stress and myocardial ischemia in patients with 
coronary artery disease.  

In April 2007, a VA cardiologist reviewed the claims file 
including the April 1988 article.  He noted that the article 
discussed the effects of mental stress on symptoms of 
ischemia of patients that already had coronary artery 
disease, not that mental stress caused the disease, and noted 
that it was important to distinguish between the disease 
itself and the symptoms caused by it.  He noted that the 
veteran consulted with a cardiologist in 1944 and was told he 
had nothing organically wrong with his heart at that time.  
The VA cardiologist discussed various risk factors for 
coronary artery disease including hypertension, dyslipidemia, 
genetic factors, and tobacco use.  He classified tobacco use 
as a major factor.  He stated that there is no credible 
evidence that mental stress can cause coronary artery disease 
and that there was no evidence that mental stress in 1944 had 
any relationship whatsoever with the etiology and onset of 
the veteran's coronary artery disease.  

The Board concludes that the cause of the veteran's death was 
coronary artery disease as listed on the death certificate.  
However, service connection is not warranted because there is 
no evidence that the disease first manifested in service or 
within one year of discharge from service.  The Board 
acknowledges that service medical records and many early 
private medical records were destroyed.  However, the veteran 
stated in his 1944 letter that a cardiologist told him he had 
no organic heart abnormalities.  The veteran successfully 
completed medical school, several years of service, and was 
not discharged with any medical disabilities.  The earliest 
medical records in the claims file in 1988 referred to a 
myocardial infarction in 1965 but did not mention earlier 
diagnoses or symptoms.  Likewise, all other medical histories 
including those of his cardiologist do not mention an earlier 
diagnosis or symptoms.  

The veteran's cardiovascular disorder is first documented in 
the records no earlier than 1965, which is almost twenty 
years following his separation from service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The Board places greatest probative weight on the opinion of 
the VA cardiologist in 2007 that reviewed the entire claims 
file and found no evidence of a relationship between the 
veteran's medical school stress and his coronary artery 
disease.  The Board places less probative weight on the 2001 
opinion of the veteran's private cardiologist who stated that 
the stress was the primary cause.  The physician cited the 
absence of other risk factors which was inconsistent with his 
own summary of the veteran's history in 1997 that showed 
several risk factors including genetic history and extensive 
tobacco use.  Finally, the Board places no probative weight 
on the April 1988 article from the medical journal.  The 
tests and conclusions by the authors related to observations 
of heart wall abnormalities stimulated by discreet stressful 
events in older patients who already have coronary artery 
disease.  The authors did not propose or conclude that stress 
causes the disease, particularly not generalized stress in 
young persons resulting in disease much later in life.  
Furthermore, the Board finds no evidence to support the 
appellant's contention that service medical students in the 
1940s had a high mortality rate in their younger years.  Even 
if true, the veteran died at the age of 80 after many decades 
of successful medical practice.  

Regrettably, the weight of the credible evidence demonstrates 
that the cause of the veteran death, coronary artery disease, 
first manifested many years after service and is not related 
to his active service or any incident therein.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


